Name: Commission Regulation (EC) No 2672/94 of 31 October 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 94 Official Journal of the European Communities No L 284/57 COMMISSION REGULATION (EC) No 2672/94 of 31 October 1994 altering the import levies on products processed from cereals and rice of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (8), as last amended by Regulation (EEC) No 1740/78 (9), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 1 869/94 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (% Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 2646/94Q ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (10) as fixed in the Annex to Regulation (EC) No 2646/94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 1 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 197, 30 . 7. 1994, p. 1 . (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 197, 30 . 7 . 1994, p . 7 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . (6) OJ No L 320, 22. 12 . 1993, p. 32. 0 OJ No L 280, 29 . 10 . 1994, p . 77. (8) OJ No L 168, 25. 6 . 1974, p. 7. (9) OJ No L 202, 26. 7 . 1978 , p. 8 . ( 10) OJ No L 155, 26. 6. 1993, p. 29 . No L 284/58 Official Journal of the European Communities 1 . 11 . 94 ANNEX to the Commission Regulation of 31 October 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) Import levies 0 CN code ACP Third countries (other than ACP) 1103 21 00 114,14 120,18 1104 19 10 114,14 120,18 110429 11 84,34 87,36 1104 29 31 101,46 104,48 11042991 64,68 67,70 110430 10 47,56 53,60 1108 11 00 139,50 160,05 1109 00 00 253,64 434,98 I7) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.